Citation Nr: 9908424	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-34 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia 


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 RO rating decision which denied 
service connection for an anxiety disorder.  The Board 
remanded the case in March 1998 for further evidentiary 
development, and the case was returned to the Board in March 
1999.  

The Board notes that additional medical evidence was received 
from the veteran's representative in March 1999, within the 
allowable 90 day period, but without a waiver of 
consideration of the evidence by the RO as required under the 
provisions of 38 C.F.R. § 20.1304.  In the absence of a such 
a waiver, the Board has discretion to consider such evidence 
without referral to the RO, when the veteran would not be 
prejudiced by such consideration.  38 C.F.R. § 20.1304.  
Here, because the benefit sought is being granted, there is 
no prejudice to the veteran, and the Board has considered the 
additional evidence in the present decision.


FINDING OF FACT

A chronic anxiety disorder began during active service.


CONCLUSION OF LAW

An anxiety disorder was incurred in service.  38 U.S.C.A. § 
1131 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that on his November 1978 
service separation examination, the veteran's psychiatric 
state was found to be normal, but on an accompanying medical 
history form he marked "yes" for a history of such 
psychiatric symptoms as frequent trouble sleeping, depression 
or excessive worry, and nervous trouble of any sort.  On 
January 19, 1979 he complained of dizziness at work in his 
clerk job, which did not involve heavy manual labor, and 
reported he had nervousness in conversations with friends.  
He was diagnosed as having anxiety, and was referred to the 
mental health clinic for evaluation.  A few days later, on 
January 22, 1979, it was reported that the mental health 
clinic suggested he take mild medication for situational 
stress.  The veteran's was separated from active service on 
March 21, 1979.  

On March 22, 1979 the veteran was seen at the Southern 
Highlands Community Mental Health Center complaining of 
feeling very nervous and dizzy.  He reported that the 
symptoms began approximately six months prior when he was in 
service in Germany.  He did not recall any specific incidents 
which could be related to the start of the symptomatology.  
He reported he had been heavily drinking in order to overcome 
the feelings of nervousness.  He reported that he did not 
believe that his difficulties were related to service in any 
way.  The veteran related that his only previous psychiatric 
contact was a one-time visit to a psychiatrist in service; he 
said the service doctor would only talk to him for a few 
minutes, and since then he refused to seek psychiatric 
treatment until the present time.  Current examination 
revealed he was rational, coherent and displayed no signs of 
psychosis.  There was overt trembling, shortness of breath, 
and he reporting feeling continuously anxious.  The 
diagnostic impressions were anxiety neurosis and rule out 
alcohol addiction.  His case was terminated in May 1979, 
after he did not respond to appointment letters.  

In a January 1982 treatment record from Gunther H. Frey, 
M.D., it was noted that the veteran had dizzy spells, was 
nervous, and that people scared him.  Anxiety syndrome was 
diagnosed.  In January 1985 he had marked nervousness.  In 
August 1987 he complained of anxiety, nervousness, and 
insomnia.  It was noted that he would withdraw and avoid 
people and that had been present for 8 years.  

In March 1989 the veteran was again seen at the Southern 
Highlands Community Mental Health Center, after being 
referred by his supervisor at work for help with his alcohol 
dependency.  He was terminated in September 1989 after he 
removed himself from treatment.  The diagnosis was panic 
disorder. 

In an August 1989 letter, Gunther H. Frey, M.D. referred the 
veteran to Dr. Robertson for consultation, diagnosis, and 
therapeutic regimen.  Dr. Frey reported that the veteran had 
been suffering from daytime anxiety attacks for two years 
prior.  Dr. Frey also reported that he felt the current 
psychological counseling program at Southern Highlands was 
unsatisfactory, which was the reason for the referral.  

On psychiatric evaluation in September 1989 by Philip B. 
Robertson, M.D., the veteran reported a long history of 
alcohol abuse beginning in 1976, and reported frequent use of 
marijuana and hashish.  He indicated that one day in 1978, 
while using hash and marijuana, something snapped.  He 
described an episode of intense anxiety associated with 
dizziness, palpitations, and paresthesia, lasting about 30 
minutes, which was noted to be consistent with a panic 
attack.  The diagnostic impressions were alcohol dependence, 
panic disorder with agoraphobia, history of cannabis abuse, 
in remission, and benzodiazepine dependence.  The veteran was 
seen by Dr. Robertson in November 1989 and January 1990 

On January 4, 1990 the veteran called Emergency Services for 
the Southern Highlands Community Mental Health Center.  He 
reported being suicidal and depressed, and it was noted that 
he had been drinking.  He called back later that night and 
reported anxiety attacks and nervous problems.  

Private treatment notes dated from March 1990 to May 1991 
show that the veteran underwent individual psychotherapy with 
Patrick N. Farley for anxiety, panic episodes, and 
agoraphobia.  The veteran was also seen by Dr. Robertson on a 
regular basis from March 1990 to January 1994.

Treatment records dated from March 1994 to September 1995 
show that the veteran underwent regular treatment for panic 
episodes and anxiety.  A March 1994 VA outpatient treatment 
record shows that the veteran reported that his workman's 
compensation was running out and he was trying to get another 
position with his company.  He was concerned about paying for 
his medications.  He reported seeing a private psychiatrist, 
and indicated he was diagnosed with an acute case of anxiety 
years ago and had panic attacks.  He described spells of 
sweating, nausea, and headaches, including increased heart 
rate, dizziness, and confusion.  He reported no panic attacks 
for several years, and indicated he had been doing "great".  
The impression was rule-out GAD (general anxiety disorder), 
rule out panic attacks, and alcohol dependence by history.  
The plan was to work-up to rule out the medical etiology for 
the increased anxiety.  He was referred to the medical clinic 
with complaints of increased anxiety for 7 to 8 years.  In 
September 1994 he reported that he was still having problems 
with anxiety, and had an occasional panic episode, and 
reported that his problems actually started while he was in 
service.  

In October 1995 the veteran filed a claim for service 
connection for a chronic anxiety disorder.  

In a December 1996 statement, Philip B. Robertson, M.D. 
reported that the veteran advised that he had no psychiatric 
history or treatment prior to service.  He also acknowledged 
he had been using marijuana and hashish for about two years, 
and drinking, when he began suffering acute panic attacks in 
service.  After he began having panic attacks, he became 
extremely anxious, socially phobic, withdrawn, had difficulty 
interacting with people and began drinking more.  After his 
discharge from service, he continued to struggle with the 
same symptoms.  The diagnoses were generalized anxiety 
disorder, chronic, severe, panic disorder with agoraphobia, 
depressive disorder, NOS, and history of polysubstance abuse, 
in remission.  

In February 1997 the veteran testified at a hearing at the 
RO.  He claimed that during service in 1978 he was buffing a 
floor and had a severe panic attack.  He indicated that he 
only sought treatment once or twice, right after his 
discharge from service.  He reported self-medicating with 
alcohol.  He went back for treatment again in 1989 because he 
felt hopeless and had continued to drink.  

In a March 1997 statement, Dr. Robertson reported that he had 
been treating the veteran since September 1989 for panic 
disorder without agoraphobia, generalized anxiety disorder, 
and dysthymic disorder.  The veteran reported that he was 
unable to identify any specific stressors related to the 
onset of anxiety attacks.  Dr. Robertson indicated that it 
was possible, from a psychiatric point of view, that they 
occurred unpredictably and spontaneously.  

Received in April 1997 was a statement from the veteran's 
mother, in which she reported that her son was misdiagnosed 
during service as having a stress related problem, and that 
when he came back from service he was distant and withdrawn.  
She indicated that since he has been diagnosed with and 
treated for chronic anxiety and panic disorder, his life has 
changed.  She also claimed that his problems were not alcohol 
related.

In February 1998 the veteran and his wife testified at a 
hearing before a Member of the Board.  The veteran's wife 
reported that when he came home from service, he was totally 
different from when he went into service.  She indicated that 
he was drinking a lot, hardly talked at all, could not look 
people in the face, and was extremely nervous and shaky all 
over.  The veteran testified that he had not psychiatric 
problems prior to service.  He reiterated his testimony from 
the previous RO hearing.  He indicated that during service, 
in January 1979, he underwent a psychiatric evaluation, but 
there was no follow-up during his last two months in service.  
He testified that from the time of his discharge in March 
1979 to March 1980 he was reclusive and just stayed at home.  
He reported that he went back to work for the phone company 
in March 1980, and reported to the doctor during his 
employment physical that he had anxiety problems.  

In March 1998 the Board remanded the case for the RO to 
conduct further evidentiary development.  In the March 1998 
remand it was noted that the service medical record of the 
January 1979 visit to the mental health clinic was not on 
file, and the RO was directed to attempt to obtain it.  In 
March 1998 the RO requested such records, and a July 1998 
response from the National Personnel Record Center (NPRC) 
showed that there were no such records found.  

In a May 1998 statement, supporting his request for Social 
Security disability benefits, the veteran reported that in 
Fall of 1978, while in service, he suffered what he now 
believed to have been a complete emotional and nervous 
breakdown.  He claimed that as a result of that breakdown, he 
had frequent panic attacks, severe anxiety, agoraphobia, and 
depression.  

In a May 1998 letter, Dr. Robertson reported that although 
the veteran acknowledged drinking alcohol and using 
cannabinoids at the time he first developed psychiatric 
impairments, Dr. Robertson reiterated that he did not believe 
that the veteran's psychiatric impairments were induced by or 
necessarily related to his abuse of any drugs or alcohol.  
Dr. Robertson opined that there was clearly a relationship 
between his current psychiatric problems and anxiety for 
which he was treated during service.  Dr. Robertson opined 
that the veteran continued to suffer from increasingly severe 
psychiatric impairments, which began while he was on active 
duty in late 1978, and for which he was first treated in 
January 1979.  

In an October 1998 letter, William A. Brezinski, a 
psychologist, reported that the veteran had been referred to 
obtain information germane to his applications for Social 
Security disability benefits.  The diagnostic impressions 
were dysthymic disorder, moderately severe, panic disorder, 
with agoraphobia, and avoidant personality disorder.  Mr. 
Brezinksi indicated that the veteran began to have acute 
anxiety attacks while involved in the military.  

On VA examination in October 1998 the veteran reported that 
he started having problems with his nerves in 1978.  The 
examiner noted that he had all the symptoms of alcohol 
dependence, including memory blackouts, nightmares, and 
sweats.  Alcohol dependence and anxiety disorder were 
diagnosed.  The examiner opined that the veteran's primary 
problems were with alcohol dependence, and that his 
psychiatric treatment was primarily related to his drinking.  
It was noted that the veteran drank before he went into 
service, and his drinking became heavy in service.  The 
examiner noted that although the veteran claimed that his 
anxiety problems started in service, he could not identify 
any service related factors that could have precipitated his 
anxiety.  

On VA examination in November 1998 the veteran reported that 
his anxiety symptoms started in service.  Since then, he 
reported, he had anxiety symptoms and anxiety attacks almost 
twice per week.  The examiner noted that the veteran 
described classic anxiety attacks, occurring while he was in 
service, which could have progressed.  The diagnostic 
impressions were anxiety disorder, probably panic disorder, 
and alcohol abuse by history.  

In a February 1999 letter, Dr. Robertson noted that he had 
reviewed the October 1998 and November 1998 VA examinations.  
Dr. Robertson opined that the medical history section of the 
November 1998 VA examination most accurately reflected the 
onset of the veteran's psychiatric condition in relation to 
his military service.  Dr. Robertson noted that despite the 
veteran's history of heavy consumption of alcohol, and use of 
cannabis, he did not agree with the October 1998 VA medical 
opinion that the veteran's psychiatric problems were related 
to his drinking.  

Analysis

The veteran's claim for service connection for a psychiatric 
disorder is well grounded, meaning plausible; the evidence 
has been properly developed to the extent possible, and there 
is no further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
but no compensation may be paid if the disability is a result 
of the veteran's own willful misconduct or abuse of alcohol 
or drugs.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a 
disability is not shown to be chronic during service, service 
connection may be granted when there is postservice 
continuity of symptomatology.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Substance abuse is considered a willful misconduct condition 
and may not be service connected.  38 U.S.C.A. §§ 105, 1131; 
38 C.F.R. § 3.301.  

The veteran claims service connection for a psychiatric 
disorder (an anxiety disorder) which he asserts began during 
his military service.  Service medical records show that at 
his November 1978 separation examination the psychiatric 
system was said to be normal, yet he gave a history of 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble of any sort.  In January 1979 he complained 
of dizziness at work and reported nervousness in 
conversations with friends.  Anxiety was diagnosed, and it 
was later suggested that he take medication for situational 
stress.  While the service records do not clearly show a 
chronic psychiatric disorder, they do suggest early signs and 
symptoms of such a condition.  The veteran was released from 
active duty in March 1979, and the very next day he sought 
psychiatric treatment and was diagnosed as having anxiety; he 
gave a history of his symptoms beginning during service.  The 
close proximity of this medical evidence to service logically 
tends to show the anxiety was present during service which 
had just ended the day before.  Later medical records dating 
from 1982 to the present show continuity of symptomatology of 
a chronic acquired psychiatric disorder, primarily diagnosed 
as an anxiety disorder.

The Board notes that the VA examiner in October 1998 related 
the veteran's psychiatric problems to his drinking, and 
substance abuse or a condition resulting from substance abuse 
is not a disability for which service connection can be 
granted for compensation purposes.  However, another VA 
doctor, who examined the veteran in November 1998, did not 
opine that the veteran's anxiety disorder was secondary to 
alcohol abuse; the veteran's private doctor, in a February 
1999 letter, opined that the veteran's psychiatric disorder 
was not secondary to alcohol abuse; and historical medical 
evidence suggests that at least part of the veteran's anxiety 
symptoms are independent of substance abuse. 

It is the Board's judgment that the evidence is at least in 
relative equipoise on the question of whether the veteran's 
current chronic anxiety disorder had its onset during 
service.  Resolving reasonable doubt in his favor on this 
point, the Board concludes that a chronic anxiety disorder 
was incurred in service and service connection is warranted 
for such disability.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Service connection for an anxiety disorder is granted.



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals


 
- 10 -


- 1 -


